665 S.E.2d 743 (2008)
Alexandra KLINGER
v.
SCI NORTH CAROLINA FUNERAL SERVICES, INC. d/b/a Coble Ward-Smith Funeral Home and Cremation Services, SCI Funeral Services, Inc., Service Corporation International, and William R. Hardee.
No. 187P08.
Supreme Court of North Carolina.
August 26, 2008.
Robert R. Marcus, Charlotte, C. Bailey King, Jr., Greensboro, for Klinger.
*744 George Rountree, III, Wilmington, for Funeral Services, et al.
Donald J. Vicini, for Funeral Services, et al.

ORDER
Upon consideration of the petition filed on the 22nd day of April 2008 by Plaintiff in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 26th day of August 2008."